Citation Nr: 1718174	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board, most recently in June 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran is in receipt of a 100 percent disability rating for depressive disorder not otherwise specified with cannabis abuse, posttraumatic stress disorder (PTSD); there is no evidence of record that a TDIU is warranted based solely on the Veteran's additional service-connected disabilities.   


CONCLUSION OF LAW

The claim for entitlement to a TDIU is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.16, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to a TDIU.  Generally, a total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  

As such, the central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in making this determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Thus, a TDIU claim presupposes that a veteran's service-connected disabilities are rated as less than 100 percent, such that a TDIU is warranted due to subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

However, the grant of a 100 percent disability rating does not automatically render the issue of entitlement to a TDIU moot.  Instead, VA's duty to maximize a claimant's benefits mandates consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent rating for one disability, and VA finds that a TDIU is warranted based solely on those other service-connected disabilities not rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Such circumstances are not present in this case.  Currently, the Veteran is service-connected for the following disabilities: (1) Depressive disorder not otherwise specified with cannabis abuse, PTSD, rated as 100 percent disabling; (2) bilateral hearing loss disability, rated as 20 percent disabling (effective August 30, 2016); and, (3) tinnitus, rated as 10 percent disabling.  Thus for the Veteran to qualify for SMC, it must be shown that entitlement to a TDIU is based solely on his audiological disabilities. 

The evidence of record is against such a finding in this case.  Instead, the claims file includes significant evidence, including multiple employer statements and psychological assessments, indicating that the Veteran's unemployability is due solely to his psychiatric disability and the symptoms thereof.  Additional evidence of record precludes the conclusion that the Veteran's combined audiological disabilities impair his capacity to secure or follow a substantially gainful occupation.  Moreover, the Veteran has made no such assertion at any time.  As such, the provisions of Bradley are not applicable in this case and the issue of entitlement to a TDIU is moot.  


ORDER

The appeal seeking entitlement to a TDIU is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


